DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 12, a limitation “wherein a distance between the centers of neighboring pixels of the plurality of first pixels is a third length that is greater than the second length” is not consistent with the elected Species (Fig. 5) in the reply filed on 10/04/2019.  Based on the elected Species (Fig. 5), the third length and the second length should be the same. In order that the third length can be greater than the second length, the distances should be based on the shortest distance between the pixels, not on the distance between the centers of the pixels, which makes the third length and the second length equal.  Therefore, the claim is indefinite.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 
102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claims 1, 3-7, 14 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elliott (U.S. Pub. No. US 2010/0045695 A1).

As to claim 1, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
-	a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21); 
-	a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
-	a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels) are configured to emit different color lights (Green, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a first direction (a horizontal direction) to form a first line (a horizontal line passing through the diagonal hatching subpixel in the third row; Fig. 21), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the first direction (the horizontal direction) to form a second line (a horizontal line passing through the vertical hatching subpixel Red and the horizontal hatching subpixel Blue in a second row) parallel to the first line (the horizontal line passing through the diagonal hatching subpixel Green in the third row; Fig. 21), the second line (the horizontal line passing through the horizontal  hatching subpixel Blue and the vertical hatching subpixel Red in the second row) passing through centers of the second pixels and the third pixels and passing between the first pixels, and the first line and the second line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21), 
-	wherein the plurality of first pixels (the diagonal hatching subpixels Green) are arranged along a second direction (a vertical direction) perpendicular to the first direction (the horizontal direction) to form a third line (a vertical line passing through the diagonal hatching subpixels Green in the second column), the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Blue) are alternately arranged along the second direction (the vertical direction) to form a fourth line (a vertical line passing through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red in the third column) parallel to the third line (the vertical line passing through the diagonal hatching subpixels Green in the second column), and the third line and the fourth line are alternately arranged (the subpixel repeating grouping 1925; Fig. 21),
-	wherein the first pixels (the diagonal hatching subpixels Green) and any one of the second pixels and the third pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are alternately arranged along the third direction (a 45 degree direction) which intersects the first direction (the horizontal direction) and the second direction (the vertical direction) (the subpixel repeating grouping 1925; Fig. 21), and 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21).

As to claim 22, Elliott (Figs.2 and 21) teaches a pixel arrangement structure (a subpixel repeating grouping 1925; Fig. 21) of an organic light emitting diode (OLED) display (Organic Light Emitting Diode (OLED) displays; [0143], line 9), the pixel arrangement structure comprising: 
-	a plurality of first pixels (diagonal hatching subpixels Green; [0006], line 5; Fig. 21), wherein the first pixels have a polygonal shape comprising edges (rectangular shape) (Fig. 21);  
-	a plurality of second pixels (horizontal hatching subpixels Blue; [0006], line 6; Fig. 21); and 
-	a plurality of third pixels (vertical hatching subpixels Red; [0006], line 4; Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels), the second pixels (the horizontal hatching subpixels), and the third pixels (the vertical hatching subpixels are configured to emit different color lights (Red, Blue and Red) ([0006], lines 4-6) (Fig. 21), 
-	wherein the first pixels (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) are minimum units for displaying an image (in a display system 1550, the data and control signals are output from timing controller 1560 to driver circuitry for sending image signals to the subpixels on the display panel 1570; [0138], lines 1-3) (Fig. 21), and 
-	wherein only one of the second pixels and the third pixels (e.g., the horizontal hatching subpixel Blue in the second row and the third column) is included in a virtual quadrangle (a rectangle) containing outer edges comprising some of the edges (side and top edges of (1,2), side and bottom edges (3,2), side and top edges of (1,4), and side and bottom edges of (3,4)) of a group of four neighboring ones (four diagonal hatching subpixels Green in (1,2), (1,4), (3,2) and (3, 4), for example, (1,2) represents a first row and a second column) of the plurality of first pixels (the diagonal hatching subpixels) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 3, Elliott teaches 
-	wherein the first line (the horizontal line passing through the diagonal hatching subpixel Green in the third row) passes between the second pixels (the horizontal hatching subpixels Blue in the second and the third rows) and the third pixels (the vertical hatching subpixels Red in the second and the third rows) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 4, Elliott teaches 
-	wherein the third line (the vertical line passing through the diagonal hatching subpixels Green in the second column) passes between the second pixels (the horizontal hatching subpixels Blue in the third and the first columns) and the third pixels (the vertical hatching subpixels Red in the first and the third columns) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 5, Elliott teaches 
-	wherein the fourth line (the vertical line passing through the horizontal hatching subpixels Blue and the vertical hatching subpixels Red in the third column) passes between the first pixels (the diagonal hatching subpixel Green in the second and the fourth columns) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 6, Elliott teaches 
-	wherein a shortest distance between the first pixels (the diagonal hatching subpixel Green) and the second pixels (the horizontal hatching subpixel Blue), and a shortest distance between the first pixels (the diagonal hatching subpixel Green) and the third pixels (the vertical hatching subpixel Red) are a same first length (the length of the gap) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 7, Elliott teaches 
-	wherein the first pixels are configured to emit green light (the diagonal hatching subpixels are Green; [0006], line 5), the second pixels are configured to emit blue light (the horizontal hatching subpixels are Blue; [0006], line 6), and the third pixels are configured to emit red light (the vertical hatching subpixels are Red; [0006], line 4) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 14, Elliott teaches 
-	wherein the first pixel (the diagonal hatching subpixels Green), the second pixels (the horizontal hatching subpixels Blue), and the third pixels (the vertical hatching subpixels Red) have polygonal shapes (rectangular shapes) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 21, Elliott teaches 
-	wherein each of the first pixels (the diagonal hatching subpixels Green) has a smaller area than the second pixels (the horizontal hatching subpixels Blue) and the third pixels (the vertical hatching subpixels Red) (the subpixel repeating grouping 1925; Fig. 21).

As to claim 23, Elliott teaches 
-	wherein the first pixels are configured to emit green light (the diagonal hatching subpixels are Green; [0006], line 5; Fig. 21).

Claim Rejections - 35 USC § 103 
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being 
unpatentable over Elliott in view of Miyashita (U.S. Pub. No. US 2013/0002911 A1).

As to claim 17, Elliott teaches the pixel arrangement structure of claim 14.
Elliott does not teach wherein neighboring ones of the plurality of first pixels have octagonal shapes that are symmetrical to each other.
 Miyashita (Figs. 1-5) teaches 
-	wherein neighboring ones of the plurality of first pixels (pixels G) have octagonal shapes that are symmetrical to each other (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

As to claim 24, Elliott teaches the pixel arrangement structure of claim 22.
Elliott does not teach wherein the virtual quadrangle does not cross any other of the first pixels, the second pixels, or the third pixels.
Miyashita (Figs. 1-5) teaches 
-	wherein the virtual quadrangle (the virtual square consisting of four pixels G) does not cross any other of the first pixels (the pixels G), the second pixels (the pixels B), or the third pixels (the pixels R) (Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted a honeycomb arrangement of pixels taught by Miyashita for a subpixel repeating grouping in an organic light emitting diode displays of Elliott because the honeycomb structure allows the minimization of the amount of used material to reach minimal weight and minimal material cost.

Allowable Subject Matter
9.		Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		The prior art of record, Elliott and Miyashita, either individually or in combination, does not teach the limitation “wherein each of the second/third pixels has a larger area than each of the third/second pixels” in combination of the limitations of the base claim. 


Conclusion

10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elliott (U.S. Patent No. US 7,646,430 B2) is cited to teach systems and methods given to effect a multiple mode display system that may accept multiple input image data formats and output several possible image data format.
Côté (U.S. Patent No. US 9,398,205 B2) is cited to teach techniques provided for determining an optimal focal position using auto-focus statistics, which may include generating coarse and fine auto-focus scores for determining an optimal focal length to position a lens associated with the image sensor.


Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691